DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of US Application 15/753,768, filed February 20, 2018, now US Patent 10,821,106, which is a 35 USC 371 National Stage filing of international application PCT/US2016/047810, filed August 19, 2016, claims the benefit of an effective US filing date under 35 USC 119(e) from US Provisional Applications 62/298,852 and 62/208,054, filed April August 21, 2015 and February 23, 2016, respectively.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 22, 2021 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached. 


Status of Claims
Currently, claims 13-29 are pending in the instant application.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16, 18-22 and 24-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/026866 (“the ‘866 publication”).

The ‘866 publication teaches lipid-substituted amino compounds of the formula 
    PNG
    media_image1.png
    76
    210
    media_image1.png
    Greyscale
as modulators of TLR2 dimerization.  As a particular example, the prior art teaches the compound of Example #36 (see Table I, p. 20):
    PNG
    media_image2.png
    263
    745
    media_image2.png
    Greyscale
The prior art compounds reads on the instantly claimed formula where each of X1-X5 is CH; R3 and R4 are each H; and R5 is alkoxyalkyl.  Pharmaceutical compositions are disclosed throughout the reference (see pages 53-57).  As an exemplary disease, the prior art mentions that non-alcoholic fatty liver disease may be treated with the compounds described therein (paragraph [0127]).  Thus, the prior art explicitly teaches the required “liver disease” treatment as claimed (which is nonspecific and encompasses any disease state of the liver).  However, it is additionally noted that the methods recited in claims 18-29 (increasing LDL uptake by hepatocytes and inducing hypocholesterolemia) recite an effect of the required administration. The claimed effects would necessarily occur with the administration of an anticipatory compound to a patient having the liver disease described by the ‘866 publication.  With respect to the dependent claims requiring additional therapeutic agents, the prior art explicitly teaches that combinations of the compounds described therein and additional active agents may be used for the purpose described (page 58, paragraphs [0133] – [0135].  Specifically contemplated additional agents are disclosed, for example, at paragraph [0135].  Since the prior art teaches all required limitations of the instant claims, the claims are anticipated.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 13-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 10,821,106.  
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed methods are anticipated by those in the patented claims.  In particular, the conflicting claims recite compounds of the formula 
    PNG
    media_image3.png
    126
    222
    media_image3.png
    Greyscale
, which is defined more narrowly than each variable in the instant claims and therefore in every instance anticipates the instant claims.  Further, the list of compounds in patented claim 2 each anticipate the claimed formula.  With respect to the claimed methods, patented claims __ and __ are drawn to reducing LDL levels and treating hypercholesterolemia, respectively.  Notably, with respect to instant claim 1 which requires treatment of liver disease, patented claims 1-5 are directed to a different statutory class of invention (compositions or compounds rather than methods of use).  To this end, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).

In reaffirming its holding in Geneva and Pfizer, the Court finds that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.” (Id. at 1801, quoting Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385-86. The Court reasserts this notion by stating, 
[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Section 804 IIb of the M.P.E.P. states
...those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 

In the instant case, the conflicting patent identifies the compounds and compositions as having efficacy as modulators of PCSK9 protein, which are useful for treating conditions such as liver dysfunction (see Abstract). Since the conflicting patent discloses a utility for the compounds and compositions claimed therein which reads on the method recited in the instant claims, the conflicting claims anticipate the instantly claimed invention.
Since the patented claims encompass all the required features of the instant claims, a double patenting rejection is appropriate.

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699